 

Exhibit 10.75

 

[*]: THE CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH
THE COMMISSION.

 

Execution Version

 

Dated 31 October 2014

 

NCL CORPORATION LTD.

as Guarantor

 

- and -

 

THE BANKS AND FINANCIAL INSTITUTIONS

listed in Schedule 1

as Lenders

 

-and-

 

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK

SOCIÉTÉ GÉNÉRALE

as Mandated Lead Arrangers

 

-and-

 

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK

as Agent

 



 

 

GUARANTEE

 



 

 

relating to a Loan Agreement dated 18 July 2008 in respect of

the passenger cruise ship newbuilding presently designated as Hull No. 6194

 

 

 

 

INDEX

 



Clause Page       1 INTERPRETATION 2       2 GUARANTEE 3       3 LIABILITY AS
PRINCIPAL AND INDEPENDENT DEBTOR 3       4 EXPENSES 4       5 ADJUSTMENT OF
TRANSACTIONS 4       6 PAYMENTS 4       7 INTEREST 5       8 SUBORDINATION 5    
  9 ENFORCEMENT 6       10 REPRESENTATIONS AND WARRANTIES 7       11
UNDERTAKINGS 8       12 JUDGMENTS AND CURRENCY INDEMNITY 15       13 SET-OFF 15
      14 SUPPLEMENTAL 15       15 ASSIGNMENT AND TRANSFER 16       16 NOTICES 16
      17 INVALIDITY OF LOAN AGREEMENT 17       18 GOVERNING LAW AND JURISDICTION
17       EXECUTION PAGE 19     SCHEDULE 1  FORM OF COMPLIANCE CERTIFICATE 21

 

 

 

 

THIS GUARANTEE is made on 31 October 2014

 

BETWEEN

 

(1)NCL CORPORATION LTD., a company incorporated under the laws of Bermuda with
its registered office at Cumberland House, 9th Floor, 1 Victoria Street,
Hamilton HM11, Bermuda (the “Guarantor”);

 

(2)THE BANKS AND FINANCIAL INSTITUTIONS listed in Schedule 1 of the Loan
Agreement (the “Lenders”);

 

(3)CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK (formerly known as Calyon), a
French “société anonyme”, having a share capital of EUR 7,254,575,271 and its
registered office located at 9, quai du Président Paul Doumer, 92920 Paris La
Défense Cedex, France registered under the no. Siren 304 187 701 at the Registre
du Commerce et des Sociétés of Nanterre, and SOCIÉTÉ GÉNÉRALE, a French “société
anonyme”, having a share capital of EUR 583,228,241.25 and its registered office
located at 29 boulevard Haussmann, 75009 Paris, France, registered under the no.
Siren 522 120 222 at the Registre du Commerce et des Sociétés of Paris (together
the “Mandated Lead Arrangers”); and

 

(4)CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK (formerly known as Calyon), a
French “société anonyme”, having a share capital of EUR7,254,575,271 and its
registered office located at 9 quai du Président Paul Doumer, 92920 Paris La
Défense Cedex, France registered under the n° Siren 304 187 701 at the Registre
du Commerce et des Sociétés of Nanterre (the “Agent”, which expression includes
its successors and assigns).

 

BACKGROUND

 

(A)By a Master Shipbuilding (Contracts and Options) Agreement dated 14 May 2008
(the “Master Agreement”) entered into between (inter alia) Fincantieri -
Cantieri Navali Italiani SpA (the “Builder”), Prestige Cruise Holdings, Inc.,
Oceania Cruises, Inc. and, by way of endorsement, Marina New Build, LLC (the
“Borrower”) providing for an original shipbuilding contract dated 13 June 2007
(the “Original Shipbuilding Contract”) between the Borrower and the Builder to
be novated and modified in the form and on the terms set out in the Master
Agreement (the Original Shipbuilding Contract as novated and modified by the
Master Agreement being hereinafter referred to as the “Shipbuilding Contract”),
the Builder has agreed to design, construct and deliver, and the Borrower has
agreed to purchase, a passenger cruise ship currently having hull number 6194.

 

(B)By a loan agreement dated 18 July 2008 (as amended by a supplemental
agreement dated 25 October 2010, as amended and restated on or about the date
hereof and as otherwise amended from time to time) (the “Loan Agreement”) and
made between (i) the Borrower, (ii) the Lenders, (iii) the Mandated Lead
Arrangers and (iv) the Agent and SACE Agent, it was agreed that the Lenders
would make available to the Borrower a loan facility of the Dollar Equivalent of
up to EUR 349,520,718 for the purpose of assisting the Borrower in financing (i)
payment under the Shipbuilding Contract of all or part of 80% of the Final
Contract Price up to the Eligible Amount and (ii) payment to SACE of the Dollar
Equivalent of 100% of the second instalment of the SACE Premium.

 

(C)By a guarantee dated 18 July 2008 (as amended by a side letter dated 14
December 2011, as further amended by a letter agreement dated 24 June 2013 and
as otherwise amended from time to time) (the “Prestige Guarantee”) and made
between (i) Prestige Cruise Holdings, Inc. as guarantor (the “Prestige
Guarantor”), (ii) the Lenders, (iii) the Mandated Lead Arrangers and (iv) the
Agent, the Prestige Guarantor agreed to guarantee the obligations of the
Borrower under the Loan Agreement.

 

 

 

 

(D)By a guarantee dated 18 July 2008 (as amended by a side letter dated 14
December 2011, as further amended by a letter agreement dated 24 June 2013 and
as otherwise amended from time to time) (the “Oceania Guarantee” and together
with the Prestige Guarantee, the “Prior Guarantees”) and made between (i)
Oceania Cruises, Inc. as guarantor (the “Oceania Guarantor” and together with
the Prestige Guarantor, the “Prior Guarantors”), (ii) the Lenders, (iii) the
Mandated Lead Arrangers and (iv) the Agent, the Oceania Guarantor agreed to
guarantee the obligations of the Borrower under the Loan Agreement.

 

(E)By an amendment and restatement agreement dated 31 October 2014 and made
between (i) the Borrower, (ii) the Lenders, (iii) the Mandated Lead Arrangers,
and (iv) the Agent and SACE Agent, the parties thereto agreed to, among other
things, the Guarantor replacing the Prior Guarantors as a guarantor of the
obligations of the Borrower under the Loan Agreement with the corresponding
termination of the Prior Guarantees and the execution and delivery of this
Guarantee.

 

(F)The execution and delivery to the Agent of this Guarantee is one of the
conditions precedent of the continuing availability of the facility under the
Loan Agreement.

 

IT IS AGREED as follows:

 

1INTERPRETATION

 

1.1Defined expressions. Words and expressions defined in the Loan Agreement
shall have the same meanings when used in this Guarantee unless the context
otherwise requires.

 

1.2Construction of certain terms. In this Guarantee:

 

“Amendment and Restatement Agreement” means the amendment and restatement
agreement referred to in Recital (E) above.

 

“Apollo” means the Fund and any Fund Affiliate.

 

“bankruptcy” includes a liquidation, receivership or administration and any form
of suspension of payments, arrangement with creditors or reorganisation under
any corporate or insolvency law of any country.

 

“First Financial Quarter” means the financial quarter ending immediately prior
to or on the date falling 90 days before the Intended Delivery Date.

 

“Fund” means Apollo Management VI, L.P. and other co-investment partnerships
managed by Apollo Management VI, L.P..

 

“Fund Affiliate” means (i) each Affiliate of the Fund that is neither a
“portfolio company” (which means a company actively engaged in providing goods
or services to unaffiliated customers), whether or not controlled, nor a company
controlled by a “portfolio company” and (ii) any individual who is a partner or
employee of Apollo Management, L.P., Apollo Management VI, L.P. or Apollo
Management V, L.P..

 

“Loan Agreement” means the loan agreement originally dated 18 July 2008, as
amended by a supplemental agreement dated 25 October 2010 and as amended and
restated pursuant to the Amendment and Restatement Agreement referred to in
Recital (B) and includes any existing or future amendments, amendments and
restatements, or supplements, whether made with the Guarantor's consent or
otherwise.

 



 

2

 

 

“Management” means the employees of the Guarantor and its subsidiaries or their
dependants or any trust for which such persons are the intended beneficiary.

 

1.3Application of construction and interpretation provisions of Loan Agreement.
Clauses 1.2 to 1.5 of the Loan Agreement apply, with any necessary
modifications, to this Guarantee.

 

1.4Effective Date of Guarantee

 

This Guarantee is effective from the Effective Date as such term is defined in
the Amendment and Restatement Agreement.

 

2GUARANTEE

 

2.1Guarantee and indemnity. The Guarantor unconditionally and irrevocably:

 

(a)guarantees to the Agent punctual performance by the Borrower of all the
Borrower’s obligations under or in connection with the Loan Agreement and every
other Finance Document;

 

(b)undertakes to the Agent that whenever the Borrower does not pay any amount
when due under or in connection with the Loan Agreement and the other Finance
Documents, the Guarantor shall immediately on demand pay that amount as if it
was the principal obligor;

 

(c)agrees that if any obligation guaranteed by it is or becomes unenforceable,
invalid or illegal, it will, as an independent and primary obligation, indemnify
the Agent and each other Creditor Party immediately on demand by the Agent
against any cost, loss or liability it incurs as a result of the Borrower not
paying any amount which would, but for such unenforceability, invalidity or
illegality, have been payable by it under the Loan Agreement or any other
Finance Document on the date when it would have been due. Any such demand for
indemnification shall be made through the Agent, for itself or on behalf of the
Creditor Parties. The amount payable by a Guarantor under this indemnity will
not exceed the amount it would have had to pay under this Clause 2.1 if the
amount claimed had been recoverable on the basis of a guarantee.

 

2.2No limit on number of demands. The Agent acting on behalf of the Creditor
Parties may serve any number of demands under Clause 2.1.

 

3LIABILITY AS PRINCIPAL AND INDEPENDENT DEBTOR

 

3.1Principal and independent debtor. The Guarantor shall be liable under this
Guarantee as a principal and independent debtor and accordingly it shall not
have, as regards this Guarantee, any of the rights or defences of a surety.

 

3.2Waiver of rights and defences. Without limiting the generality of Clause 3.1,
the obligations of the Guarantor under this Guarantee will not be affected by an
act, omission, matter or thing which, but for this Clause, would reduce, release
or prejudice any of its obligations under this Guarantee (without limitation and
whether or not known to it or any Creditor Party) including:

 

(a)any time, waiver or consent granted to, or composition with, the Borrower or
other person;

 

(b)the release of the Borrower or any other person under the terms of any
composition or arrangement with any creditor of any affiliate of the Borrower;

 

(c)the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, the Borrower

 

3

 

 

or other person or any non-presentation or non-observance of any formality or
other requirement in respect of any instrument or any failure to realise the
full value of any security;

 

(d)any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of the Borrower or any other
person;

 

(e)any amendment, novation, supplement, extension, restatement (however
fundamental and whether or not more onerous) or replacement of any Finance
Document or any other document or security including without limitation any
change in the purpose of, any extension of or any increase in any facility or
the addition of any new facility under any Finance Document or other document or
security;

 

(f)any insolvency or similar proceedings;

 

(g)any arrangement or concession (including a rescheduling or acceptance of
partial payments) relating to, or affecting, the Finance Documents;

 

(h)any release or loss whatsoever of any guarantee, right or Security Interest
created by the Finance Documents;

 

(i)any failure whatsoever promptly or properly to exercise or enforce any such
right or Security Interest, including a failure to realise for its full market
value an asset covered by such a Security Interest; or

 

(j)any other Finance Document or any Security Interest now being or later
becoming void, unenforceable, illegal or invalid or otherwise defective for any
reason, including a neglect to register it.

 

4EXPENSES

 

4.1Costs of preservation of rights, enforcement etc. The Guarantor shall pay to
the Agent on its demand the amount of all expenses incurred by the Agent or any
other Creditor Party in connection with any matter arising out of this Guarantee
or any Security Interest connected with it, including any advice, claim or
proceedings relating to this Guarantee or such a Security Interest.

 

4.2Fees and expenses payable under Loan Agreement. Clause 4.1 is without
prejudice to the Guarantor's liabilities in respect of the Borrower's
obligations under clauses 10 (Fees) and 11 (Taxes, Increased Costs, Costs and
Related Charges) of the Loan Agreement and under similar provisions of other
Finance Documents.

 

5ADJUSTMENT OF TRANSACTIONS

 

5.1Reinstatement of obligation to pay. The Guarantor shall pay to the Agent on
its demand any amount which any Creditor Party is required, or agrees, to pay
pursuant to any claim by, or settlement with, a trustee in bankruptcy of the
Borrower or of any other Obligor (or similar person) on the ground that the Loan
Agreement or any other Finance Document, or a payment by the Borrower or of such
other Obligor, was invalid or on any similar ground.

 

6PAYMENTS

 

6.1Method of payments. Any amount due under this Guarantee shall be paid:

 

(a)in immediately available funds;

 

4

 

 

(b)to such account as the Agent acting on behalf of the other Creditor Parties
may from time to time notify to the Guarantor;

 

(c)without any form of set-off, cross-claim or condition; and

 

(d)free and clear of any tax deduction except a tax deduction which the
Guarantor is required by law to make.

 

6.2Grossing-up for taxes. If the Guarantor is required by law to make a tax
deduction, the amount due to the Agent acting on behalf of the other Creditor
Parties shall be increased by the amount necessary to ensure that the Agent and
(if the payment is not due to the Agent for its own account) the Creditor Party
beneficially interested in the payment receives and retains a net amount which,
after the tax deduction, is equal to the full amount that it would otherwise
have received.

 

6.3Tax Credits. If an additional payment is made by the Guarantor under this
Clause and any Creditor Party determines that it has received or been granted a
credit against or relief of or calculated with reference to the deduction giving
rise to such additional payment, such Creditor Party shall, to the extent that
it can do so without prejudice to the retention of the amount of such credit,
relief, remission or repayment and provided that it has received the cash
benefit of such credit, relief or remission, pay to the Guarantor such amount as
such Creditor Party shall in its reasonable opinion have concluded to be
attributable to the relevant deduction. Any such payment shall be conclusive
evidence of the amount due to the Guarantor hereunder and shall be accepted by
the Guarantor in full and final settlement of its rights of reimbursement
hereunder in respect of such deduction. Nothing herein contained shall interfere
with the right of each Creditor Party to arrange its tax affairs in whatever
manner it thinks fit. Notwithstanding the foregoing, to the extent that this
Clause imposes obligations or restrictions on a party, such obligations or
restrictions shall not apply to SACE and SACE shall have no obligations
hereunder nor be constrained by such restrictions.

 

6.4To the extent that this Clause 6 (Payments) imposes obligations or
restrictions on a Creditor Party, such obligations or restrictions shall not
apply to SACE and SACE shall have no obligations hereunder nor be constrained by
such restrictions.

 

7INTEREST

 

7.1Accrual of interest. Any amount due under this Guarantee shall carry interest
after the date on which the Agent demands payment of it until it is actually
paid, unless interest on that same amount also accrues under the Loan Agreement.

 

7.2Calculation of interest. Interest on sums payable under this Guarantee shall
be calculated and accrue in the same way as interest under clause 6 of the Loan
Agreement.

 

7.3Guarantee extends to interest payable under Loan Agreement. For the avoidance
of doubt, it is confirmed that this Guarantee covers all interest payable under
the Loan Agreement, including that payable under clause 17 of the Loan
Agreement.

 

8SUBORDINATION

 

8.1Subordination of rights of Guarantor. Until all amounts which may be or
become payable by the Obligors under or in connection with the Finance Documents
have been irrevocably paid in full and unless the Agent otherwise directs, all
rights which the Guarantor at any time has (whether in respect of this Guarantee
or any other transaction) against the Borrower, any other Obligor or their
respective assets shall be fully subordinated to the rights of the Creditor
Parties under the Finance Documents; and in particular, the Guarantor shall not:

 

5

 

 

(a)claim, or in a bankruptcy of the Borrower or any other Obligor prove for, any
amount payable to the Guarantor by the Borrower or any other Obligor, whether in
respect of this Guarantee or any other transaction;

 

(b)take or enforce any Security Interest for any such amount;

 

(c)exercise any right to be indemnified by an Obligor;

 

(d)bring legal or other proceedings for an order requiring the Borrower or any
other Obligor to make any payment, or perform any obligation, in respect of
which any Guarantor has given a guarantee, undertaking or indemnity under this
Guarantee;

 

(e)claim to set-off any such amount against any amount payable by the Guarantor
to the Borrower or any other Obligor; or

 

(f)claim any subrogation or right of contribution or other right in respect of
any Finance Document or any sum received or recovered by any Creditor Party
under a Finance Document.

 

If the Guarantor receives any benefit, payment or distribution in relation to
such rights it shall hold that benefit, payment or distribution to the extent
necessary to enable all amounts which may be or become payable to the Creditor
Parties by the Obligors under or in connection with the Finance Documents to be
repaid in full on trust for the Creditor Parties and shall promptly pay or
transfer the same to the Agent or as the Agent may direct for application in
accordance with the Loan Agreement and the Finance Documents.

 

9ENFORCEMENT

 

9.1No requirement to commence proceedings against Borrower. The Guarantor waives
any right it may have of first requiring the Agent or any other Creditor Party
to proceed against or enforce any other rights or security or claim payment from
any person before claiming from that Guarantor under this Guarantee. Neither the
Agent nor any other Creditor Party will need to make any demand under, commence
any proceedings under, or enforce any guarantee or any Security Interest
contained in or created by, the Loan Agreement or any other Finance Document
before claiming or commencing proceedings under this Guarantee. This waiver
applies irrespective of any law or any provision of a Finance Document to the
contrary.

 

9.2Conclusive evidence of certain matters. However, as against the Guarantor:

 

(a)any judgment or order of a court in England or the Marshall Islands or the
United States of America in connection with the Loan Agreement; and

 

(b)any statement or admission by the Borrower in connection with the Loan
Agreement,

 

shall be binding and conclusive as to all matters of fact and law to which it
relates.

 

9.3Suspense account. Until all amounts which may be or become payable by the
Obligors under or in connection with the Finance Documents have been irrevocably
paid in full, the Agent and any Creditor Party may:

 

(a)refrain from applying or enforcing any other moneys, security or rights held
or received by it (or any trustee or agent on its behalf which, in the case of a
Creditor Party, shall include the Agent) in respect of those amounts, or apply
and enforce the same in such manner and order as it sees fit (whether against
those amounts or otherwise) and the Guarantor shall not be entitled to the
benefit of the same; and

 

6

 

 

(b)hold in an interest-bearing suspense account any moneys received from any
Guarantor or on account of any Guarantor's liability under this Guarantee.

 

10REPRESENTATIONS AND WARRANTIES

 

10.1General. The Guarantor represents and warrants to each of the Creditor
Parties as follows on the Effective Date of this Guarantee, which
representations and warranties shall be deemed to be repeated, with reference
mutatis mutandis to the facts and circumstances subsisting, as if made on each
day from the Effective Date of this Guarantee to the end of the Security Period.

 

10.2Status. The Guarantor is duly incorporated and validly existing and in good
standing under the laws of Bermuda as an exempted company.

 

10.3Corporate power. The Guarantor has the corporate capacity, and has taken all
corporate action and obtained all consents necessary for it:

 

(a)to execute this Guarantee; and

 

(b)to make all the payments contemplated by, and to comply with, this Guarantee.

 

10.4Consents in force. All the consents referred to in Clause 10.3 remain in
force and nothing has occurred which makes any of them liable to revocation.

 

10.5Legal validity. This Guarantee constitutes the Guarantor's legal, valid and
binding obligations enforceable against the Guarantor in accordance with its
terms subject to any relevant insolvency laws affecting creditors' rights
generally.

 

10.6No conflicts. The execution by the Guarantor of this Guarantee and its
compliance with this Guarantee will not involve or lead to a contravention of:

 

(a)any law or regulation; or

 

(b)the constitutional documents of the Guarantor; or

 

(c)any contractual or other obligation or restriction which is binding on the
Guarantor or any of its assets.

 

10.7No withholding taxes. All payments which the Guarantor is liable to make
under this Guarantee may be made without deduction or withholding for or on
account of any tax payable under any law of Bermuda or the United States of
America.

 

10.8No default. To the knowledge of the Guarantor, no Event of Default has
occurred which is continuing.

 

10.9Information. All information which has been provided in writing by or on
behalf of the Guarantor to the Agent or any other Creditor Party in connection
with any Finance Document satisfied the requirements of Clause 11.2; all audited
and unaudited accounts which have been so provided satisfied the requirements of
Clause 11.4; and there has been no material adverse change in the financial
position or state of affairs of the Guarantor from that disclosed in the latest
of those accounts.

 

10.10No litigation. No legal or administrative action involving the Guarantor
has been commenced or taken or, to the Guarantor's knowledge, is likely to be
commenced or taken which, in either case, would be likely to have a material
adverse effect on the Guarantor's financial position or profitability.

 

7

 

 

10.11No Security Interests. None of the assets or rights of the Guarantor is
subject to any Security Interest except any Security Interest which (i)
qualifies as a Permitted Security Interest with respect to the Guarantor or (ii)
is permitted by Clause 11.11 of this Guarantee.

 

11UNDERTAKINGS

 

11.1General. The Guarantor undertakes with the Agent acting on behalf of the
Creditor Parties to comply with the following provisions of this Clause 11 at
all times from the date of this Deed to the end of the Security Period, except
as the Agent may otherwise permit.

 

11.2Information provided to be accurate. All financial and other information
which is provided in writing by or on behalf of the Guarantor under or in
connection with this Guarantee will be true and not misleading and will not omit
any material fact or consideration.

 

11.3Provision of financial statements. The Guarantor will send to the Agent:

 

(a)as soon as practicable, but in no event later than 120 days after the end of
each financial year of the Guarantor beginning with the year ending 31 December
2014, the audited consolidated accounts of the Guarantor and its subsidiaries;

 

(b)[reserved];

 

(c)[reserved];

 

(d)as soon as practicable (and in any event within forty-five (45) days of the
end of the contemplated quarter in respect of the first three quarters of each
fiscal year and 90 days in respect of the final quarter) a copy of the unaudited
consolidated quarterly management accounts (including current and year to date
profit and loss statements and balance sheet compared to the previous year and
to budget) of the Guarantor certified as to their correctness by the chief
financial officer of the Guarantor (it being understood that the delivery by the
Guarantor of quarterly or annual reports as filed with the Securities and
Exchange Commission in respect of the Guarantor and its consolidated
subsidiaries shall satisfy all the requirements of this paragraph (d));

 

(e)a compliance certificate in the form set out in Schedule 1 to this Guarantee
or in such other form as the Agent may reasonably require (each a "Compliance
Certificate") at the same time as there is delivered to the Agent, and together
with, each set of unaudited consolidated quarterly management accounts under
paragraph (d) and, if applicable, audited consolidated accounts under paragraph
(a), duly signed by the chief financial officer of the Guarantor and certifying
whether or not the requirements of Clause 11.15 are then complied with;

 

(f)such additional financial or other relevant information regarding the
Guarantor and the Group as the Agent may reasonably request; and

 

(g)(i) As soon as practicable (and in any event within 120 days after the close
of each fiscal year), commencing with the fiscal year ending December 31, 2014,
annual cash flow projections on a consolidated basis of the Group showing on a
monthly basis advance ticket sales (for at least 12 months following the date of
such statement) for the Group;

 

(ii) As soon as practicable (and in any event not later than January 31 of each
fiscal year):

 

(x) a budget for the Group for such new fiscal year including a 12 month
liquidity budget for such new fiscal year;

 

8

 

 

(y) updated financial projections of the Group for at least the next five years
(including an income statement, balance sheet statement and cash flow statement
and quarterly break downs for the first of those five years); and

 

(z) an outline of the assumptions supporting such budget and financial
projections including but without limitation any scheduled drydockings;

 

11.4Form of financial statements. All accounts (audited and unaudited) delivered
under Clause 11.3 will:

 

(a)be prepared in accordance with GAAP;

 

(b)when required to be audited, be audited by the auditors which are the
Guarantor’s auditors at the date of this Guarantee or other auditors approved by
the Agent; provided that, such approval by the Agent shall not be unreasonably
withheld or delayed;

 

(c)give a true and fair view of the state of affairs of the Guarantor and its
subsidiaries at the date of those accounts and of their profit for the period to
which those accounts relate; and

 

(d)fully disclose or provide for all significant liabilities of the Guarantor
and its subsidiaries.

 

11.5Shareholder and creditor notices. The Guarantor will send the Agent, at the
same time as they are despatched, copies of all communications which are
despatched to the Guarantor's shareholders or creditors generally or any class
of them.

 

11.6Consents. The Guarantor will maintain in force and promptly obtain or renew,
and will promptly send certified copies to the Agent of, all consents required:

 

(a)for the Guarantor to perform its obligations under this Guarantee;

 

(b)for the validity or enforceability of this Guarantee;

 

and the Guarantor will comply with the terms of all such consents.

 

11.7Notification of litigation. The Guarantor will provide the Agent with
details of any material legal or administrative action involving the Guarantor
as soon as such action is instituted or it becomes apparent to the Guarantor
that it is likely to be instituted (and for this purpose proceedings shall be
deemed to be material if they involve a claim in an amount exceeding ten million
Dollars or the equivalent in another currency).

 

11.8Domicile and principal place of business. The Guarantor:

 

(a)will maintain its domicile and registered office at the address stated at the
commencement of this Agreement or at such other address in Bermuda as is
notified beforehand to the Agent;

 

(b)will maintain its principal place of business and keep its corporate
documents and records in the United States of America at 7665 Corporate Center
Drive, Miami, 33126 Florida (Fax: (305) 436-4140) or at such other address in
the United States of America as is notified beforehand to the Agent; and

 

(c)will not move its domicile out of Bermuda nor its principal place of business
out of the United States of America without the prior agreement of the Agent,
acting with the authorisation of the Creditor Parties, such agreement not to be
unreasonably withheld.

 

9

 

 

11.9Notification of default. The Guarantor will notify the Agent as soon as the
Guarantor becomes aware of the occurrence of an Event of Default and will
thereafter keep the Agent fully up-to-date with all developments.

 

11.10Maintenance of status. The Guarantor will maintain its separate corporate
existence and remain in good standing under the laws of Bermuda.

 

11.11Negative pledge. The Guarantor shall not, and shall procure that the
Borrower will not, create or permit to arise any Security Interest over any
asset present or future except Security Interests created or permitted by the
Finance Documents and except for the following:

 

(a)Security Interests created with the prior consent of the Agent or otherwise
permitted by the Finance Documents;

 

(b)in the case of the Guarantor, Security Interests which qualify as Permitted
Security Interests with respect to the Guarantor;

 

(c)in the case of the Borrower, Security Interests permitted under clause 13.5
of the Loan Agreement;

 

(d)Security Interests provided in favour of lenders under and in connection with
any refinancing of the Existing Indebtedness or any financing arrangements
entered into by any member of the Group for the acquisition of additional or
replacement ship(s) (including any refinancing of any such arrangement) but
limited to:

 

(i)pledges of the share capital of the relevant ship owning subsidiary(/ies);
and/or

 

(ii)ship mortgages and other securities over the financed ship(s).

 

11.12No disposal of assets, change of business. The Guarantor will:

 

(a)not, and shall procure that its subsidiaries, as a group, shall not transfer
all or substantially all of the cruise vessels owned by them and shall procure
that any cruise vessels which are disposed of in compliance with the foregoing
shall be disposed on a willing seller willing buyer basis at or about market
rate and at arm's length subject always to the provisions of any pertinent loan
documentation, and

 

(b)continue to be a holding company for a group of companies whose main business
is the operation of cruise vessels as well as the marketing of cruises on board
such vessels and the Guarantor will not change its main line of business so as
to affect any Obligor’s ability to perform its obligations under the Finance
Documents or to imperil, in the opinion of the Agent, the security created by
any of the Finance Documents or the SACE Insurance Policy.

 

11.13No merger etc. The Guarantor shall not enter into any form of merger,
sub-division, amalgamation, restructuring, consolidation, winding-up,
dissolution or anything analogous thereto or acquire any entity, share capital
or obligations of any corporation or other entity (each of the foregoing being a
“Transaction”) unless:

 

(a)the Guarantor has notified the Agent in writing of the agreed terms of the
relevant Transaction promptly after such terms have been agreed as heads of
terms (or similar) and thereafter notified the Agent in writing of any
significant amendments to such terms during the course of the negotiation of the
relevant Transaction; and

 

(b)the relevant Transaction does not require or involve or result in any
dissolution of the Guarantor so that at all times the Guarantor remains in
existence; and

 

10

 

 

(c)each notice delivered to the Agent pursuant to paragraph (a) above is
accompanied by a certificate signed by the chief financial officer of the
Guarantor whereby the Guarantor represents and warrants to the Agent that the
relevant Transaction will not:

 

(i)adversely affect the ability of any Obligor to perform its obligations under
the Finance Documents;

 

(ii)imperil the security created by any of the Finance Documents or the SACE
Insurance Policy; or

 

(iii)affect the ability of the Guarantor to comply with the financial covenants
contained in Clause 11.15.

 

11.14Maintenance of ownership of Borrower and Guarantor.

 

(a)The Guarantor shall remain the direct or indirect beneficial owner of the
entire issued and allotted share capital of Oceania Cruises, free from any
Security Interest and Oceania Cruises shall remain the legal holder and direct
beneficial owner of all membership interest in the Borrower, free from any
Security Interest, except that created in favour of the Agent acting on behalf
of the other Creditor Parties; or

 

(b)no person or “group” (within the meaning of Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934 (15 USC §78a et seq.) (the "Exchange Act") as in
effect on the Delivery Date) shall acquire beneficial ownership of 35% or more
on a fully diluted basis of the voting interest in the Guarantor’s equity
interests unless a combination of Apollo and Management (the “Permitted
Holders”) shall own directly or indirectly, more than such person or “group” on
a fully diluted basis of the voting interest in the Guarantor’s equity
interests.

 

11.15Financial Covenants.

 

(a)The Guarantor will not permit the Free Liquidity to be less than $50,000,000
at any time.

 

(b)The Guarantor will not permit the ratio of Total Net Funded Debt to Total
Capitalization to be greater than 0.70:1.00 at any time.

 

(c)The Guarantor will not permit the ratio of Consolidated EBITDA to
Consolidated Debt Service for the Group at the end of any fiscal quarter,
computed for the period of the four consecutive fiscal quarters ending as at the
end of the relevant fiscal quarter, to be less than 1.25:1.00 unless the Free
Liquidity of the Group at all times during such period of four consecutive
fiscal quarters ending as at the end of such fiscal quarter was equal to or
greater than $100,000,000.

 

11.16Financial definitions.

 

For the purposes of Clause 11.15:

 

(a)“Cash Balance” shall mean, at any date of determination, the unencumbered and
otherwise unrestricted cash and Cash Equivalents of the Group;

 

(b)“Cash Equivalents” shall mean (i) securities issued or directly and fully
guaranteed or insured by the United States or any agency or instrumentality
thereof (provided that the full faith and credit of the United States is pledged
in support thereof) having maturities of not more than one year from the date of
acquisition, (ii) time deposits and certificates of deposit of any commercial
bank having, or which is the principal banking subsidiary of a bank holding
company having capital, surplus and undivided profits aggregating in excess of
$200,000,000, with maturities of not more than one year from the date of
acquisition by any person, (iii) repurchase obligations with a term of not more
than 90

 

11

 

 

days for underlying securities of the types described in clause (i) above
entered into with any bank meeting the qualifications specified in clause (ii)
above, (iv) commercial paper issued by any person incorporated in the United
States rated at least A-1 or the equivalent thereof by S&P or at least B-1 or
the equivalent thereof by Moody’s and in each case maturing not more than one
year after the date of acquisition by any other person, and (v) investments in
money market funds substantially all of whose assets are comprised of securities
of the types described in clauses (i) through (iv) above;

 

(c)“Consolidated Debt Service” shall mean, for any relevant period, the sum
(without double counting), determined in accordance with GAAP, of:

 

(i)the aggregate principal payable or paid during such period on any
Indebtedness for Borrowed Money of any member of the Group, other than:

 

(A)principal of any such Indebtedness for Borrowed Money prepaid at the option
of the relevant member of the Group or by virtue of “cash sweep” or “special
liquidity” cash sweep provisions (or analogous provisions) in any debt facility
of the Group;

 

(B)principal of any such Indebtedness for Borrowed Money prepaid upon a sale or
a Total Loss of any ship (as if references in that definition were to all ships
and not just the Ship) owned or leased under a capital lease by any member of
the Group; and

 

(C)balloon payments of any such Indebtedness for Borrowed Money payable during
such period (and for the purpose of this paragraph (c) a “balloon payment” shall
not include any scheduled repayment installment of such Indebtedness for
Borrowed Money which forms part of the balloon);

 

(ii)Consolidated Interest Expense for such period;

 

(iii)the aggregate amount of any dividend or distribution of present or future
assets, undertakings, rights or revenues to any shareholder of any member of the
Group (other than the Guarantor, or one of its wholly owned subsidiaries) or any
dividends or distributions other than tax distributions in each case paid during
such period; and

 

(iv)all rent under any capital lease obligations by which the Guarantor or any
consolidated subsidiary is bound which are payable or paid during such period
and the portion of any debt discount that must be amortized in such period;

 

as calculated in accordance with GAAP and derived from the then latest accounts
delivered under Clause 11.3;

 

(d)"Consolidated EBITDA" shall mean, for any relevant period, the aggregate of:

 

(i)Consolidated Net Income from the Guarantor's operations for such period; and

 

(ii)the aggregate amounts deducted in determining Consolidated Net Income for
such period in respect of gains and losses from the sale of assets or reserves
relating thereto, Consolidated Interest Expense, depreciation and amortization,
impairment charges and any other non-cash charges and deferred income tax
expense for such period;

 

it being understood, for the avoidance of doubt, that, for purposes of
determining compliance with Clause 11.15 for the first four fiscal quarters
ending after the Effective Date of this Guarantee, Consolidated EBITDA for the
Group shall include Consolidated EBITDA for the then most recently ended period
of four consecutive fiscal quarters for

 

12

 

 

Prestige Holdings and its subsidiaries;

 

(e)"Consolidated Interest Expense" shall mean, for any relevant period, the
consolidated interest expense (excluding capitalized interest) of the Group for
such period;

 

(f)"Consolidated Net Income" shall mean, for any relevant period, the
consolidated net income (or loss) of the Group for such period as determined in
accordance with GAAP;

 

(g)“Free Liquidity” shall mean, at any date of determination, the aggregate of
the Cash Balance or any other amounts available for drawing under other
revolving or other credit facilities of the Group, which remain undrawn, could
be drawn for general working capital purposes or other general corporate
purposes and would not, if drawn, be repayable within six months;

 

(h)“Indebtedness” shall mean any obligation for the payment or repayment of
money, whether as principal or as surety and whether present or future, actual
or contingent including, without limitation, pursuant to an Interest Rate
Protection Agreement or Other Hedging Agreement;

 

(i)"Indebtedness for Borrowed Money" shall mean Indebtedness (whether present or
future, actual or contingent, long-term or short-term, secured or unsecured) in
respect of:

 

(i)moneys borrowed or raised;

 

(ii)the advance or extension of credit (including interest and other charges on
or in respect of any of the foregoing);

 

(iii)the amount of any liability in respect of leases which, in accordance with
GAAP, are capital leases;

 

(iv)the amount of any liability in respect of the purchase price for assets or
services payment of which is deferred for a period in excess of 180 days;

 

(v)all reimbursement obligations whether contingent or not in respect of amounts
paid under a letter of credit or similar instrument; and

 

(vi)(without double counting) any guarantee of Indebtedness falling within
paragraphs (i) to (v) above;

 

PROVIDED THAT the following shall not constitute Indebtedness for Borrowed
Money:

 

(A)loans and advances made by other members of the Group which are subordinated
to the rights of the Creditor Parties;

 

(B)loans and advances made by any shareholder of the Guarantor which are
subordinated to the rights of the Creditor Parties on terms reasonably
satisfactory to the Agent; and

 

(C)any liabilities of the Guarantor or any other member of the Group under any
Interest Rate Protection Agreement or any Other Hedging Agreement or other
derivative transactions of a non-speculative nature;

 

(j)“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest collar agreement, interest rate
hedging agreement, interest rate floor agreement or other similar agreement or
arrangement entered into between a Lender or its Affiliate, or a Mandated Lead
Arranger or its Affiliate, and the

 

13

 

 

Guarantor and/or the Borrower in relation to the Secured Liabilities of the
Borrower under the Loan Agreement;

 

(k)“Other Hedging Agreement” shall mean any foreign exchange contracts, currency
swap agreements, commodity agreements or other similar agreements or
arrangements entered into between a Lender or its Affiliate, or a Mandated Lead
Arranger or its Affiliates, and the Guarantor and/or the Borrower in relation to
the Secured Liabilities of the Borrower under the Loan Agreement and designed to
protect against the fluctuations in currency or commodity values;

 

(l)"Total Capitalization" means, at any date of determination, the Total Net
Funded Debt plus the consolidated stockholders’ equity of the Group at such date
determined in accordance with GAAP and derived from the then latest accounts
delivered under Clause 11.3; provided it is understood that the effect of any
impairment of intangible assets shall be added back to stockholders’ equity; and

 

(m)"Total Net Funded Debt" shall mean, as at any relevant date:

 

(i)Indebtedness for Borrowed Money of the Group on a consolidated basis; and

 

(ii)the amount of any Indebtedness for Borrowed Money of any person which is not
a member of the Group but which is guaranteed by a member of the Group as at
such date;

 

less an amount equal to any Cash Balance as at such date; provided that any
Commitments and other amounts available for drawing under other revolving or
other credit facilities of the Group which remain undrawn shall not be counted
as cash or indebtedness for the purposes of this Guarantee.

 

11.17Negative Undertakings. The Guarantor shall:

 

(a)not at any time after the end of the First Financial Quarter, declare or pay
dividends or make other distributions or payment in respect of Financial
Indebtedness owed to its shareholders without the prior written consent of the
Agent, provided that the Guarantor may declare and pay dividends to its
shareholders or make any other distributions or payments in respect of Financial
Indebtedness owed to its shareholders subject to it on each such occasion
satisfying the Agent acting on behalf of the Creditor Parties that it will
continue to meet all the requirements of Clause 11.15, if such covenants were to
be tested immediately following the payment of any such dividend.

 

(b)not, and shall procure that none of its subsidiaries shall:

 

(i)make loans to any person that is not the Guarantor or a direct or indirect
subsidiary of the Guarantor; or

 

(ii)issue or enter into one or more guarantees covering the obligations of any
person which is not the Guarantor or a direct or indirect subsidiary of the
Guarantor

 

except if such loan is granted to a non subsidiary or such guarantee is issued
in the ordinary course of business covering the obligations of a non subsidiary
and the aggregate amount of all such loans and guarantees made or issued by the
Guarantor and its subsidiaries does not exceed USD[*] or is otherwise approved
by the Agent which approval shall not be unreasonably withheld if such loan or
guarantee in respect of a non subsidiary would neither:

 

(A)affect the ability of any Obligor to perform its obligations under the
Finance Documents; nor

 

14

 

 

(B)imperil the security created by any of the Finance Documents or the SACE
Insurance Policy; nor

 

(C)affect the ability of the Guarantor to comply with the financial covenants
contained in Clause 11.15 if such covenants were to be tested immediately
following the grant of such loan or the issuance of such guarantee, as
demonstrated by evidence satisfactory to the Agent.

 

12JUDGMENTS AND CURRENCY INDEMNITY

 

12.1Judgments relating to Loan Agreement. This Guarantee shall cover any amount
payable by the Borrower under or in connection with any judgment relating to the
Loan Agreement.

 

12.2Currency indemnity. In addition, clause 20.4 (Currency indemnity) of the
Loan Agreement shall apply, with any necessary adaptations, in relation to this
Guarantee.

 

13SET-OFF

 

13.1Application of credit balances. Each Creditor Party may without prior
notice:

 

(a)apply any balance (whether or not then due) which at any time stands to the
credit of any account in the name of the Guarantor at any office in any country
of that Creditor Party in or towards satisfaction of any sum then due from the
Guarantor to that Creditor Party under this Guarantee; and

 

(b)for that purpose:

 

(i)break, or alter the maturity of, all or any part of a deposit of the
Guarantor;

 

(ii)convert or translate all or any part of a deposit or other credit balance
into Dollars;

 

(iii)enter into any other transaction or make any entry with regard to the
credit balance which the Creditor Party concerned considers appropriate.

 

13.2Existing rights unaffected. No Creditor Party shall be obliged to exercise
any of its rights under Clause 13.1; and those rights shall be without prejudice
and in addition to any right of set-off, combination of accounts, charge, lien
or other right or remedy to which a Creditor Party is entitled (whether under
the general law or any document).

 

13.3Sums deemed due to a Lender. For the purposes of this Clause 13, a sum
payable by the Guarantor to the Agent acting on behalf of the Creditor Parties
for distribution to, or for the account of, a Lender shall be treated as a sum
due to that Lender; and each Lender's proportion of a sum so payable for
distribution to, or for the account of, the Lenders shall be treated as a sum
due to that Lender.

 

14SUPPLEMENTAL

 

14.1Continuing guarantee. This Guarantee shall remain in force as a continuing
security at all times during the Security Period, regardless of any intermediate
payment or discharge in whole or in paid.

 

14.2Rights cumulative, non-exclusive. The Agent's and any other Creditor Party’s
rights under and in connection with this Guarantee are cumulative, may be
exercised as often as appears expedient and shall not be taken to exclude or
limit any right or remedy conferred by law.

 

15

 

 

14.3No impairment of rights under Guarantee. If the Agent or any other Creditor
Party omits to exercise, delays in exercising or invalidly exercises any of its
rights under this Guarantee, that shall not impair that or any other right of
the Agent or any other Creditor Party under this Guarantee.

 

14.4Severability of provisions. If any provision of this Guarantee is or
subsequently becomes void, illegal, unenforceable or otherwise invalid, that
shall not affect the validity, legality or enforceability of its other
provisions.

 

14.5Guarantee not affected by other security. This Guarantee is in addition to
and shall not impair, nor be impaired by, any other guarantee, any Security
Interest or any right of set-off or netting or to combine accounts which the
Agent or any other Creditor Party may now or later hold in connection with the
Loan Agreement.

 

14.6Guarantor bound by Loan Agreement. The Guarantor agrees with the Agent and
any other Creditor Party to be bound by all provisions of the Loan Agreement
which are applicable to the Obligors in the same way as if those provisions had
been set out (with any necessary modifications) in this Guarantee.

 

14.7Applicability of provisions of Guarantee to other Security Interests. Any
Security Interest which the Guarantor creates (whether at the time at which it
signs this Guarantee or at any later time) to secure any liability under this
Guarantee shall be a principal and independent security, and Clauses 3 and 17
shall, with any necessary modifications, apply to it, notwithstanding that the
document creating the Security Interest neither describes it as a principal or
independent security nor includes provisions similar to Clauses 3 and 17.

 

14.8Applicability of provisions of Guarantee to other rights. Clauses 3 and 17
shall also apply to any right of set-off or netting or to combine accounts which
the Guarantor creates by an agreement entered into at the time of this Guarantee
or at any later time (notwithstanding that the agreement does not include
provisions similar to Clauses 3 and 17), being an agreement referring to this
Guarantee.

 

14.9Third party rights. Other than a Creditor Party or the Italian Authorities,
no person who is not a party to this Guarantee has any right under the Contracts
(Rights of Third Parties) Act 1999 to enforce or to enjoy the benefit of any
term of this Guarantee.

 

14.10Waiver of rights against SACE. Nothing in this Guarantee or any of the
Finance Documents is intended to grant to the Guarantor or any other person any
right of contribution from or any other right or claim against SACE and the
Guarantor hereby waives irrevocably any right of contribution or other right or
claim as between itself and SACE.

 

15ASSIGNMENT AND TRANSFER

 

15.1Assignment and transfer by Creditor Parties. The Agent and Creditor Parties
may assign or transfer their rights under and in connection with this Guarantee
to the same extent as they may assign or transfer their rights under the Loan
Agreement.

 

The Guarantor may not assign or transfer its rights under and in connection with
this Guarantee.

 

16NOTICES

 

16.1Notices to Guarantor. Any notice or demand to the Guarantor under or in
connection with this Guarantee shall be given by letter or fax at:

 

NCL Corporation Ltd.

7665 Corporate Center Drive

Miami Florida 33126

Fax: (305) 436 4140

 

16

 

 

or to such other address which the Guarantor may notify to the Agent.

 

16.2Application of certain provisions of Loan Agreement. Clauses 32.3 to 32.8 of
the Loan Agreement apply to any notice or demand under or in connection with
this Guarantee.

 

16.3Validity of demands. A demand under this Guarantee shall be valid
notwithstanding that it is served:

 

(a)on the date on which the amount to which it relates is payable by the
Borrower under the Loan Agreement;

 

(b)at the same time as the service of a notice under clause 18.22 (actions
following an Event of Default) of the Loan Agreement;

 

and a demand under this Guarantee may refer to all amounts payable under or in
connection with the Loan Agreement without specifying a particular sum or
aggregate sum.

 

16.4Notices to Agent. Any notice to the Agent acting on behalf of the Creditor
Parties under or in connection with this Guarantee shall be sent to the same
address and in the same manner as notices to the Agent under the Loan Agreement.

 

17INVALIDITY OF LOAN AGREEMENT

 

17.1Invalidity of Loan Agreement. In the event of:

 

(a)the Loan Agreement or any provision thereof now being or later becoming, with
immediate or retrospective effect, void, illegal, unenforceable or otherwise
invalid for any reason whatsoever; or

 

(b)without limiting the scope of paragraph (a), a bankruptcy of the Borrower,
the introduction of any law or any other matter resulting in the Borrower being
discharged from liability under the Loan Agreement, or the Loan Agreement
ceasing to operate (for example, by interest ceasing to accrue);

 

this Guarantee shall cover any amount which would have been or become payable
under or in connection with the Loan Agreement if the Loan Agreement had been
and remained entirely valid, legal and enforceable, or the Borrower had not
suffered bankruptcy, or any combination of such events or circumstances, as the
case may be, and the Borrower had remained fully liable under it for liabilities
whether invalidly incurred or validly incurred but subsequently retrospectively
invalidated; and references in this Guarantee to amounts payable by the Borrower
under or in connection with the Loan Agreement shall include references to any
amount which would have so been or become payable as aforesaid.

 

17.2Invalidity of Finance Documents. Clause 17.1 also applies to each of the
other Finance Documents to which the Borrower is a party.

 

18GOVERNING LAW AND JURISDICTION

 

18.1English law. This Guarantee and any non-contractual obligations arising out
of or in connection with it shall be governed by, and construed in accordance
with, English law.

 

18.2Exclusive English jurisdiction. Subject to Clause 18.3, the courts of
England shall have exclusive jurisdiction to settle Dispute.

 

17

 

 

18.3Choice of forum for the exclusive benefit of the Creditor Parties. Clause
18.2 is for the exclusive benefit of the Agent and other Creditor Parties, which
reserve the rights:

 

(a)to commence proceedings in relation to any Dispute in the courts of any
country other than England and which have or claim jurisdiction to that Dispute;
and

 

(b)to commence such proceedings in the courts of any such country or countries
concurrently with or in addition to proceedings in England or without commencing
proceedings in England.

 

The Guarantor shall not commence any proceedings in any country other than
England in relation to a Dispute.

 

18.4Process agent. The Guarantor irrevocably appoints EC3 Services Limited at
its registered office for the time being, presently at The St Botolph Building,
138 Houndsditch, London EC3A 7AR, United Kingdom to act as its agent to receive
and accept on its behalf any process or other document relating to any
proceedings in the English courts which are connected with a Dispute.

 

18.5Creditor Parties' rights unaffected. Nothing in this Clause 18 shall exclude
or limit any right which any Creditor Party may have (whether under the law of
any country, an international convention or otherwise) with regard to the
bringing of proceedings, the service of process, the recognition or enforcement
of a judgment or any similar or related matter in any jurisdiction.

 

18.6Meaning of “proceedings”. In this Clause 18, “proceedings” means proceedings
of any kind, including an application for a provisional or protective measure
and a “Dispute” means any dispute arising out of or in connection with this
Guarantee (including a dispute relating to the existence, validity or
termination of this Guarantee) or any non-contractual obligation arising out of
or in connection with this Guarantee.

 

THIS GUARANTEE has been entered into on the date stated at the beginning of this
Guarantee.

 

18

 

 

EXECUTION PAGE

 

GUARANTOR       SIGNED by ) /s/ Amanda Gara for and on behalf of ) Amanda Gara
NCL CORPORATION LTD. ) Attorney-in-fact as its duly appointed attorney-in-fact )
in the presence of: ) /s/Chloe Goodwin   Chloe Goodwin   Trainee Solicitor   15
Appold Street   London EC2A 2HB     LENDERS       SIGNED by ) /s/ Kate
Silverstein for and on behalf of ) Kate Silverstein SOCIÉTÉ GÉNÉRALE )
Attorney-in-fact as its duly appointed attorney-in-fact ) in the presence of: )
/s/Chloe Goodwin   Chloe Goodwin   Trainee Solicitor   15 Appold Street   London
EC2A 2HB     SIGNED by ) /s/ Kate Silverstein for and on behalf of ) Kate
Silverstein CRÉDIT AGRICOLE ) Attorney-in-fact CORPORATE AND ) INVESTMENT BANK )
as its duly appointed attorney-in-fact ) in the presence of: ) /s/ Chloe Goodwin
  Chloe Goodwin   Trainee Solicitor   15 Appold Street   London EC2A 2HB    
MANDATED LEAD ARRANGERS       SIGNED by ) /s/ Kate Silverstein for and on behalf
of ) Kate Silverstein SOCIÉTÉ GÉNÉRALE ) Attorney-in-fact as its duly appointed
attorney-in-fact ) in the presence of: ) /s/ Chloe Goodwin

 

19

 

 

  Chloe Goodwin   Trainee Solicitor   15 Appold Street   London EC2A 2HB    
SIGNED by ) /s/ Kate Silverstein for and on behalf of ) Kate Silverstein CRÉDIT
AGRICOLE ) Attorney-in-fact CORPORATE AND ) INVESTMENT BANK ) as its duly
appointed attorney-in-fact ) in the presence of: ) /s/ Chloe Goodwin   Chloe
Goodwin   Trainee Solicitor   15 Appold Street   London EC2A 2HB     AGENT      
SIGNED by ) /s/ Kate Silverstein for and on behalf of ) Kate Silverstein CRÉDIT
AGRICOLE ) Attorney-in-fact CORPORATE AND ) INVESTMENT BANK ) as its duly
appointed attorney-in-fact ) in the presence of: ) /s/Chloe Goodwin   Chloe
Goodwin   Trainee Solicitor   15 Appold Street   London EC2A 2HB

 

20

 

 

SCHEDULE 1

 

FORM OF COMPLIANCE CERTIFICATE

 

To:CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK

9 Quai du Président Paul Doumer

92920 Paris La Défense cedex

France

 

Attn:[l]

[l] 200[l]

 

Dear Sirs

 

Loan Agreement dated 18 July 2008 (as amended by a supplemental agreement dated
25 October 2010, as amended and restated on [l] 2014 and as otherwise amended
from time to time, the “Loan Agreement”) made between (1) Marina New Build, LLC
(the “Borrower”), (2) the banks and financial institutions named at schedule 1
therein as lenders, (3) Crédit Agricole Corporate and Investment Bank and
Société Générale as Mandated Lead Arrangers and (4) Crédit Agricole Corporate
and Investment Bank as Agent and SACE Agent for a loan facility of up to the
aggregate of the Dollar Equivalent of EUR 334,590,328.80 and the second
instalment of the SACE Premium and Guarantee dated [l] 2014 (the “Guarantee”)
made between, inter alia, (1) us as guarantor and (2) Crédit Agricole Corporate
and Investment Bank as Agent

 

We refer to the Loan Agreement and the Guarantee. Terms defined in the Loan
Agreement and the Guarantee have their defined meanings when used in this
Compliance Certificate.

 

We also refer to the financial covenants set out in Clause 11.15 of the
Guarantee.

 

We certify that in relation to such covenants and by reference to the latest
accounts provided under Clause 11.3[(a)/(d)] of the Guarantee:

 

(a)Free Liquidity is $[●] and [was / was not] less than $50,000,000 at all times
during the three month period ending at the end of the fiscal quarter for which
the latest accounts have been provided;

  

(b)the ratio of Total Net Funded Debt to Total Capitalization is [¨] and
therefore [was/was not] greater than 0.70:1.00 at all times during the three
month period ending at the end of the fiscal quarter for which the latest
accounts have been provided;

 

(c)[the Free Liquidity of the Group at all times during the period of four
consecutive fiscal quarters ending as at the end of the fiscal quarter for which
the latest accounts have been provided was equal to or greater than
$100,000,000] [as at the end of the fiscal quarter for which the latest accounts
have been provided, computed for the period of four consecutive fiscal quarters
ending at the end of such fiscal quarter, Consolidated EBITDA to Consolidated
Debt Service is [¨] and therefore [is/is not] less than 1.25:1.00];

 

To evidence compliance with the terms of Clause 11.15, we attach:

 

a copy of the latest quarterly consolidated accounts of the Group as Appendix A
[and a copy of the latest annual consolidated accounts of the Group as Appendix
B].

 

No Event of Default has occurred in relation to the Borrower or the Guarantor.

 

Signed:

 

21

 

 

    Chief Financial Officer of   NCL Corporation Ltd.  

 

22

 